131 F.3d 150
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Elsa Victoria WICKWARD, Defendant-Appellant.
No. 96-30332.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Filed Nov. 19, 1997.

Appeal from the United States District Court for the Western District of Washington William L. Dwyer, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON, and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Elsa Victoria Wickward appeals the sentence imposed following her guilty plea to failing to surrender counterfeit currency, in violation of 18 U.S.C. § 492.  Wickward's attorney has filed a motion seeking to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738 (1967).  Wickward has not filed a pro se supplemental brief.


3
We have reviewed the record and find that there are no arguable issues for review.  Accordingly, counsel's motion to withdraw is granted and the district court's sentence is


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3